PRIMACARE CORPORATION
PROMISSORY NOTE

U.S. $200,000 Henderson, Nevada, August 31, 2007 

1.     GENERAL. FOR VALUE RECEIVED, PRIMACARE CORPORATION, a Florida corporation
(“Payor”), does hereby covenant and promise to pay to the order of BLUEWATER
PARTNERS S.A., a Panama corporation, or its assigns or successors (“Payee”), in
legal tender of the United States, the sum of Two Hundred Thousand Dollars
($200,000.00), or so much thereof as maybe outstanding, plus interest as
calculated below, which shall be due and payable upon the following terms and
conditions contained in this promissory note (this “Note”). This Note is issued
in connection with that certain LLC Membership Interest Purchase Agreement,
dated as of September 6, 2007, among Medical Resources, LLC, Walter Janke and
Lalita Janke, and Payor (the “Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings as set forth in the Purchase
Agreement.

2.     Term. This Note shall mature on the fifth Business Day following the
Closing Date (the “Maturity Date”).

3.     Payment Terms. The entire outstanding unpaid principal balance, plus all
accrued interest thereon, plus a one-time $50,000 fee for advancing funds
(collectively, the “Obligations”), shall be due and payable on the Maturity
Date; provided, however that the one-time fee shall not be subject to interest
accrual whatsoever. The Obligations shall be payable by wire transfer of
immediately available funds to the account of Payee or by certified or official
bank check payable to Payee delivered to Payee at the address of Payee as set on
the records of Payee or such other business address as shall be designated in
writing by Payee.

4.     Prepayment. The Payor may prepay the outstanding principal amount of this
Note and any accrued interest or Obligation, in whole or in part at any time
without penalty.

5.     Interest. Interest shall accrue on the outstanding principal balance the
London Interbank Offered Rate for six months U.S. dollar deposits as published
in the “Money Rates” column of the local edition of The Wall Street Journal
(“LIBOR”) plus three percentage points (3%) per annum compounded annually,
calculated on the basis of a 365-day year based upon the actual number of days
lapsed. Notwithstanding the foregoing, upon an Event of Default (as defined
below), this Note shall bear interest on and after the date of such Event of
Default pursuant to Section 7.b below.

6.     Application of Payments. All payments made hereunder shall be applied
first to accrued interest, and then to principal or in such other order or
proportion as the Payee of this Note may elect.

7.     Default:

        a.     Each of the following events shall constitute an “Event of
Default”:

            i.     The Payor’s failure to pay to the Payee any of the
Obligations when and as due under this Note, if such failure continues for a
period of at least five (5) Business Days;

--------------------------------------------------------------------------------

            ii.     The Payor: (1) applies for or consents to the appointment of
a receiver, trustee, custodian or liquidator of it or any of its property, (2)
files a voluntary petition in bankruptcy; (3) files an answer seeking
reorganization or an arrangement with creditors; otherwise seeks to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution, liquidation or other similar laws or statutes; (5) files any answer
admitting the material allegations of a petition filed against it in any
proceeding under any such laws identified in subsection 7.a.ii(4), or (6) makes
a general assignment for the benefit of its creditors;

            iii.     There shall be filed against the Payor an involuntary
petition seeking reorganization of the Payor or the appointment of a receiver,
trustee, custodian or liquidator of the Payor or a substantial part of its
assets, or an involuntary petition under any bankruptcy, reorganization or
insolvency law or any jurisdiction, whether now or hereafter in effect (any of
the foregoing petitions being hereinafter referred to as an “Involuntary
Petition”) and such Involuntary Petition shall not have been dismissed within
ninety (90) days after it was filed.

            iv.     There is a Change of Control of the Payor. For purposes of
this Note, the term “Change of Control” means any of the following events,
unless the transaction is a non-taxable mere change in corporate form of Payor:
(1) all or substantially all of the Payor’s assets are sold or otherwise
transferred; (2) a majority of voting control or, whether or not a single person
holds such voting control, of the Payor is transferred or otherwise sold to any
person; or (3) the Payor is merged (whether by pooling or any other accounting
form) with another entity or entities or otherwise alters its form or capital
structure and the persons holding a majority of voting control of the Payor
before the transaction no longer hold such voting control of the surviving
entity, regardless of whether the form of control by the third party is by
contract, stock interest, or the existence of rights convertible into stock or
other securities that would effectively control the Payor if exercised; or

        b.    Default Interest. Upon an Event of Default, and unless and until
cured, the rate of interest accruing on the unpaid principal balance shall be
LIBOR plus 5%, independent of whether the Payee of this Note elects to
accelerate the unpaid principal balance as a result of such default.

        c.    Remedies on Event of Default. Upon an Event of Default and at any
time thereafter during the continuance of such Event of Default, at the election
of the Payee, the Obligations shall immediately become due and payable, without
notice, presentment, demand, or protest, all of which are hereby expressly
waived. In case any one or more Events of Default shall occur and be continuing
and acceleration of this Note shall have occurred, the Payee may, inter alia,
proceed to protect and enforce its rights by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained in this Note, or for an injunction against a violation of
any of the terms hereof or thereof or in and of the exercise of any power
granted hereby or thereby or by law. No right conferred upon the Payee hereby
shall be exclusive of any other right referred to herein or hereafter available
at law, in equity, by statute or otherwise.

2

--------------------------------------------------------------------------------

8.     Transfer, Exchange or Replacement of Note.

        a.    Transfer. Except as provided in Section 10.h, this Note may not be
transferred without the express written consent of the Payor. If this Note is to
be transferred, the Payee shall surrender this Note to the Payor, whereupon the
Payor will issue and deliver upon the order of the Payee a new Note, registered
as the Payee may request, representing the outstanding principal being
transferred by the Payee and, if less then the entire outstanding principal is
being transferred, a new Note to the Payee representing the outstanding
principal not being transferred. The Payee and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions for
prepayment as provided in Section 4, the outstanding principal represented by
this Note may be less than the principal stated on the face of this Note.

        b.    Exchange. The Payee may, at its option, in person or by duly
authorized attorney, surrender this Note for exchange, at the principal business
office of the Payor, and receive in exchange therefor, a new Note in the same
principal amount as the unpaid principal amount of this Note, each such new Note
to be dated as of the date of this Note and to be in such principal amount as
remains unpaid.

        c.    Replacement. Upon receipt by the Payor of evidence satisfactory to
it of the loss, theft, destruction, or mutilation of this Note and (in the case
of loss, theft or destruction) of an indemnity reasonably satisfactory to it,
and upon surrender and cancellation of this Note, if mutilated, the Payor will
deliver a new Note of like tenor in lieu of this Note. Any Note delivered in
accordance with the provisions of this Section 8 shall be dated as of the date
of this Note.

        d.    No transfer by Payor. This Note may be transferred by the Payor in
the event of a Change of Control of the Payor in the event that the security for
payment hereof is maintained.

9.     Notices. All notices, demands and requests of any kind to be delivered to
any party in connection with this Note shall be in writing and shall be deemed
to have been duly given if personally delivered, sent by facsimile or if sent by
nationally-recognized overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

        if to the Payor:

  PrimaCare Corporation
2501 N. Green Valley Parkway, Suite 110
Henderson, NV 89014
Attention: Ashvin Mascarenhas, President
Facsimile:


3

--------------------------------------------------------------------------------

  (with a copy to)


  Foley &Lardner LLP
100 N. Tampa St., Suite 2700
Tampa, FL 33602
Attention: Martin Traber, Esq.
Facsimile: (813) 221-4210


        if to the Payee:

  Bluewater Partners S.A.
222 Old Prospect Road
Grand Cayman, Cayman Islands KY1-1206
Attention: Myron Gushlak, Managing Director
Facsimile: (345) 947-5054


or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance with the
provisions of this Section. Any such notice or communication shall be deemed to
have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile, when receipt is confirmed, (iii) in the
case of nationally-recognized overnight courier, on the next business day after
the date when sent and (iv) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.

10.     Miscellaneous

        a.    Extension of Maturity. Should the Obigations become due and
payable on other than a Business Day, the Maturity Date shall be extended to the
next succeeding Business Day. For the purposes of this Note, a Business Day
shall be any day that is not a Saturday, Sunday or legal holiday in the State of
Florida.

        b.    Attorneys’ and Collection Fees. Should the Payee retain counsel to
enforce Payor’s obligations hereunder, whether or not suit is instituted, the
Payor agrees to pay, in addition to the Obligations, all reasonable costs of
collection, including reasonable attorneys’ and professionals’ fees and
expenses, incurred by the Payee in collecting or enforcing this Note.

        c.    Amendments and Waivers. This Note may be amended, and any
provision hereof may be waived, only with the express written consent of the
Payor and the Payee.

        d.    Choice of Law and Consent to Venue and Jurisdiction. This Note
shall be governed, construed and enforced in accordance with the laws of the
State of Florida. The Payee consents to the sole and exclusive jurisdiction and
venue of the courts of the State of Florida, exclusive of its choice of law
provisions, and to the jurisdiction and venue in a court of competent
jurisdiction in and for Hillsborough County, Florida.

        e.    Waiver of Jury Trial: PAYOR AND PAYEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR PAYOR AND HOLDER ENTERING INTO THIS AGREEMENT.

4

--------------------------------------------------------------------------------

        f.    Invalidity of Any Part. If any provisions or part of any provision
of this Note shall for any reason be held invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions or the remaining part of any effective provisions of this
Note, and this Note shall be construed as if such invalid, illegal or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality or unenforceability.

        g.    Time. Time is of the essence hereunder.

        h.    Binding nature. This Note is binding on the parties and their
successors and assigns. Without limiting the foregoing, Payor acknowledges and
agrees that Payee’s estate, personal representatives, executors and
beneficiaries shall, upon Payee’s death, succeed to all of his rights and
entitlements hereunder and to enforce the other terms and conditions herein. For
the avoidance of doubt, any place in this agreement where the word “Payee”
appears it shall include any person who shall be a holder of this Note.

[Remainder of page intentionally left blank]






5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Payor has caused this Note to be duly executed
by its duly authorized officer as of the date first written above, and the
parties agree to be bound by the terms and conditions contained herein.

PRIMACARE CORPORATION

  By:  /s/ Ashvin Mascarenhas         Name: Ashvin Mascarenhas         Title:
President

        FOR VALUE RECEIVED and in consideration for and as an inducement to
Payee to extend to the Payor the debt for which this Note is issued, Ashvin
Mascarenhasl (the “Guarantor”), hereby guarantees to Payee the full, complete,
and timely payment of all amounts owing from time to time by Payor to Payee
under this Note. This Guaranty is absolute and unconditional. Guarantor waives
all rights to notice in connection with this Guaranty, including, but not
limited to, notice of acceptance of this Guaranty by Payee. Guarantor agrees
that, with or without notice to Guarantor, the Payee may at any time, either
with or without consideration, agree to any amendment, modification or
assignment of the terms of this Note. This Guaranty shall bind and inure to the
benefit of the respective heirs, personal representatives, successors and
assigns of Guarantor.


GUARANTOR:

/s/ Ashvin Mascarenhas
Ashvin Mascarenhas

--------------------------------------------------------------------------------


PRIMACARE CORPORATION
PROMISSORY NOTE

U.S. $200,000 Henderson, Nevada, September 28, 2007 

1.     GENERAL. FOR VALUE RECEIVED, PRIMACARE CORPORATION, a Florida corporation
(“Payor”), does hereby covenant and promise to pay to the order of BLUEWATER
PARTNERS S.A., a Panama corporation, or its assigns or successors (“Payee”), in
legal tender of the United States, the sum of Two Hundred Thousand Dollars
($200,000.00), or so much thereof as maybe outstanding, plus interest as
calculated below, which shall be due and payable upon the following terms and
conditions contained in this promissory note (this “Note”). This Note is issued
in connection with that certain LLC Membership Interest Purchase Agreement,
dated as of September 6, 2007, among Medical Resources, LLC, Walter Janke and
Lalita Janke, and Payor (the “Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings as set forth in the Purchase
Agreement.

2.     Term. This Note shall mature on the fifth Business Day following the
Closing Date (the “Maturity Date”).

3.     Payment Terms. The entire outstanding unpaid principal balance, plus all
accrued interest thereon (collectively, the “Obligations”), shall be due and
payable on the Maturity Date. The Obligations shall be payable by wire transfer
of immediately available funds to the account of Payee or by certified or
official bank check payable to Payee delivered to Payee at the address of Payee
as set on the records of Payee or such other business address as shall be
designated in writing by Payee.

4.     Prepayment. The Payor may prepay the outstanding principal amount of this
Note and any accrued interest, in whole or in part at any time without penalty.

5.     Interest. Interest shall accrue on the outstanding principal balance the
London Interbank Offered Rate for six months U.S. dollar deposits as published
in the “Money Rates” column of the local edition of The Wall Street Journal
(“LIBOR”) plus three percentage points (3%) per annum compounded annually,
calculated on the basis of a 365-day year based upon the actual number of days
lapsed. Notwithstanding the foregoing, upon an Event of Default (as defined
below), this Note shall bear interest on and after the date of such Event of
Default pursuant to Section 7.b below.

6.     Application of Payments. All payments made hereunder shall be applied
first to accrued interest, and then to principal or in such other order or
proportion as the Payee of this Note may elect.

7.     Default:

        a.     Each of the following events shall constitute an “Event of
Default”:

            i.     The Payor’s failure to pay to the Payee any of the
Obligations when and as due under this Note, if such failure continues for a
period of at least five (5) Business Days;

--------------------------------------------------------------------------------

            ii.     The Payor: (1) applies for or consents to the appointment of
a receiver, trustee, custodian or liquidator of it or any of its property, (2)
files a voluntary petition in bankruptcy; (3) files an answer seeking
reorganization or an arrangement with creditors; (4) otherwise seeks to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution, liquidation or other similar laws or statutes; (5) files any answer
admitting the material allegations of a petition filed against it in any
proceeding under any such laws identified in subsection 7.a.ii(4), or (6) makes
a general assignment for the benefit of its creditors;

            iii.     There shall be filed against the Payor an involuntary
petition seeking reorganization of the Payor or the appointment of a receiver,
trustee, custodian or liquidator of the Payor or a substantial part of its
assets, or an involuntary petition under any bankruptcy, reorganization or
insolvency law or any jurisdiction, whether now or hereafter in effect (any of
the foregoing petitions being hereinafter referred to as an “Involuntary
Petition”) and such Involuntary Petition shall not have been dismissed within
ninety (90) days after it was filed.

            iv.     There is a Change of Control of the Payor. For purposes of
this Note, the term “Change of Control” means any of the following events,
unless the transaction is a non-taxable mere change in corporate form of Payor:
(1) all or substantially all of the Payor’s assets are sold or otherwise
transferred; (2) a majority of voting control or, whether or not a single person
holds such voting control, of the Payor is transferred or otherwise sold to any
person; or (3) the Payor is merged (whether by pooling or any other accounting
form) with another entity or entities or otherwise alters its form or capital
structure and the persons holding a majority of voting control of the Payor
before the transaction no longer hold such voting control of the surviving
entity, regardless of whether the form of control by the third party is by
contract, stock interest, or the existence of rights convertible into stock or
other securities that would effectively control the Payor if exercised; or

        b.    Default Interest. Upon an Event of Default, and unless and until
cured, the rate of interest accruing on the unpaid principal balance shall be
LIBOR plus 5%, independent of whether the Payee of this Note elects to
accelerate the unpaid principal balance as a result of such default.

        c.    Remedies on Event of Default. Upon an Event of Default and at any
time thereafter during the continuance of such Event of Default, at the election
of the Payee, the Obligations shall immediately become due and payable, without
notice, presentment, demand, or protest, all of which are hereby expressly
waived. In case any one or more Events of Default shall occur and be continuing
and acceleration of this Note shall have occurred, the Payee may, inter alia,
proceed to protect and enforce its rights by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained in this Note, or for an injunction against a violation of
any of the terms hereof or thereof or in and of the exercise of any power
granted hereby or thereby or by law. No right conferred upon the Payee hereby
shall be exclusive of any other right referred to herein or hereafter available
at law, in equity, by statute or otherwise.

2

--------------------------------------------------------------------------------

8.     Transfer, Exchange or Replacement of Note.

        a.    Transfer. Except as provided in Section 10.h, this Note may not be
transferred without the express written consent of the Payor. If this Note is to
be transferred, the Payee shall surrender this Note to the Payor, whereupon the
Payor will issue and deliver upon the order of the Payee a new Note, registered
as the Payee may request, representing the outstanding principal being
transferred by the Payee and, if less then the entire outstanding principal is
being transferred, a new Note to the Payee representing the outstanding
principal not being transferred. The Payee and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions for
prepayment as provided in Section 4, the outstanding principal represented by
this Note may be less than the principal stated on the face of this Note.

        b.    Exchange. The Payee may, at its option, in person or by duly
authorized attorney, surrender this Note for exchange, at the principal business
office of the Payor, and receive in exchange therefor, a new Note in the same
principal amount as the unpaid principal amount of this Note, each such new Note
to be dated as of the date of this Note and to be in such principal amount as
remains unpaid.

        c.    Replacement. Upon receipt by the Payor of evidence satisfactory to
it of the loss, theft, destruction, or mutilation of this Note and (in the case
of loss, theft or destruction) of an indemnity reasonably satisfactory to it,
and upon surrender and cancellation of this Note, if mutilated, the Payor will
deliver a new Note of like tenor in lieu of this Note. Any Note delivered in
accordance with the provisions of this Section 8 shall be dated as of the date
of this Note.

        d.    No transfer by Payor. This Note may be transferred by the Payor in
the event of a Change of Control of the Payor in the event that the security for
payment hereof is maintained.

9.     Notices. All notices, demands and requests of any kind to be delivered to
any party in connection with this Note shall be in writing and shall be deemed
to have been duly given if personally delivered, sent by facsimile or if sent by
nationally-recognized overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

        if to the Payor:

  PrimaCare Corporation
2501 N. Green Valley Parkway, Suite 110
Henderson, NV 89014
Attention: Ashvin Mascarenhas, President
Facsimile:


3

--------------------------------------------------------------------------------

  (with a copy to)


  Foley &Lardner LLP100 N. Tampa St., Suite 2700Tampa, FL 33602Attention: Martin
Traber, Esq.Facsimile: (813) 221-4210


        if to the Payee:

  Bluewater Partners S.A.
222 Old Prospect Road
Grand Cayman, Cayman Islands KY1-1206
Attention: Myron Gushlak, Managing Director
Facsimile: (345) 947-5054


or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance with the
provisions of this Section. Any such notice or communication shall be deemed to
have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile, when receipt is confirmed, (iii) in the
case of nationally-recognized overnight courier, on the next business day after
the date when sent and (iv) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.

10.     Miscellaneous

        a.    Extension of Maturity. Should the Obigations become due and
payable on other than a Business Day, the Maturity Date shall be extended to the
next succeeding Business Day. For the purposes of this Note, a Business Day
shall be any day that is not a Saturday, Sunday or legal holiday in the State of
Florida.

        b.    Attorneys’ and Collection Fees. Should the Payee retain counsel to
enforce Payor’s obligations hereunder, whether or not suit is instituted, the
Payor agrees to pay, in addition to the Obligations, all reasonable costs of
collection, including reasonable attorneys’ and professionals’ fees and
expenses, incurred by the Payee in collecting or enforcing this Note.

        c.    Amendments and Waivers. This Note may be amended, and any
provision hereof may be waived, only with the express written consent of the
Payor and the Payee.

        d.    Choice of Law and Consent to Venue and Jurisdiction. This Note
shall be governed, construed and enforced in accordance with the laws of the
State of Florida. The Payee consents to the sole and exclusive jurisdiction and
venue of the courts of the State of Florida, exclusive of its choice of law
provisions, and to the jurisdiction and venue in a court of competent
jurisdiction in and for Hillsborough County, Florida.

        e.    Waiver of Jury Trial: PAYOR AND PAYEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR PAYOR AND HOLDER ENTERING INTO THIS AGREEMENT.

4

--------------------------------------------------------------------------------

        f.    Invalidity of Any Part. If any provisions or part of any provision
of this Note shall for any reason be held invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions or the remaining part of any effective provisions of this
Note, and this Note shall be construed as if such invalid, illegal or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality or unenforceability.

        g.    Time. Time is of the essence hereunder.

        h.    Binding nature. This Note is binding on the parties and their
successors and assigns. Without limiting the foregoing, Payor acknowledges and
agrees that Payee’s estate, personal representatives, executors and
beneficiaries shall, upon Payee’s death, succeed to all of his rights and
entitlements hereunder and to enforce the other terms and conditions herein. For
the avoidance of doubt, any place in this agreement where the word “Payee”
appears it shall include any person who shall be a holder of this Note.

[Remainder of page intentionally left blank]






5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Payor has caused this Note to be duly executed
by its duly authorized officer as of the date first written above, and the
parties agree to be bound by the terms and conditions contained herein.

PRIMACARE CORPORATION

  By:  /s/ Ashvin Mascarenhas         Name: Ashvin Mascarenhas         Title:
President

        FOR VALUE RECEIVED and in consideration for and as an inducement to
Payee to extend to the Payor the debt for which this Note is issued, Ashvin
Mascarenhasl (the “Guarantor”), hereby guarantees to Payee the full, complete,
and timely payment of all amounts owing from time to time by Payor to Payee
under this Note. This Guaranty is absolute and unconditional. Guarantor waives
all rights to notice in connection with this Guaranty, including, but not
limited to, notice of acceptance of this Guaranty by Payee. Guarantor agrees
that, with or without notice to Guarantor, the Payee may at any time, either
with or without consideration, agree to any amendment, modification or
assignment of the terms of this Note. This Guaranty shall bind and inure to the
benefit of the respective heirs, personal representatives, successors and
assigns of Guarantor.


GUARANTOR:

/s/ Ashvin Mascarenhas
Ashvin Mascarenhas

--------------------------------------------------------------------------------


PRIMACARE CORPORATION
PROMISSORY NOTE

U.S. $200,000 Henderson, Nevada, October 31, 2007 

1.     GENERAL. FOR VALUE RECEIVED, PRIMACARE CORPORATION, a Florida corporation
(“Payor”), does hereby covenant and promise to pay to the order of BLUEWATER
PARTNERS S.A., a Panama corporation, or its assigns or successors (“Payee”), in
legal tender of the United States, the sum of Two Hundred Thousand Dollars
($200,000.00), or so much thereof as maybe outstanding, plus interest as
calculated below, which shall be due and payable upon the following terms and
conditions contained in this promissory note (this “Note”). This Note is issued
in connection with that certain LLC Membership Interest Purchase Agreement,
dated as of September 6, 2007, among Medical Resources, LLC, Walter Janke and
Lalita Janke, and Payor (the “Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings as set forth in the Purchase
Agreement.

2.     Term. This Note shall mature on the fifth Business Day following the
Closing Date (the “Maturity Date”).

3.     Payment Terms. The entire outstanding unpaid principal balance, plus all
accrued interest thereon (collectively, the “Obligations”), shall be due and
payable on the Maturity Date. The Obligations shall be payable by wire transfer
of immediately available funds to the account of Payee or by certified or
official bank check payable to Payee delivered to Payee at the address of Payee
as set on the records of Payee or such other business address as shall be
designated in writing by Payee.

4.     Prepayment. The Payor may prepay the outstanding principal amount of this
Note and any accrued interest, in whole or in part at any time without penalty.

5.     Interest. Interest shall accrue on the outstanding principal balance the
London Interbank Offered Rate for six months U.S. dollar deposits as published
in the “Money Rates” column of the local edition of The Wall Street Journal
(“LIBOR”) plus three percentage points (3%) per annum compounded annually,
calculated on the basis of a 365-day year based upon the actual number of days
lapsed. Notwithstanding the foregoing, upon an Event of Default (as defined
below), this Note shall bear interest on and after the date of such Event of
Default pursuant to Section 7.b below.

6.     Application of Payments. All payments made hereunder shall be applied
first to accrued interest, and then to principal or in such other order or
proportion as the Payee of this Note may elect.

7.     Default:

        a.     Each of the following events shall constitute an “Event of
Default”:

            i.     The Payor’s failure to pay to the Payee any of the
Obligations when and as due under this Note, if such failure continues for a
period of at least five (5) Business Days;

--------------------------------------------------------------------------------

            ii.     The Payor: (1) applies for or consents to the appointment of
a receiver, trustee, custodian or liquidator of it or any of its property, (2)
files a voluntary petition in bankruptcy; (3) files an answer seeking
reorganization or an arrangement with creditors; (4) otherwise seeks to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution, liquidation or other similar laws or statutes; (5) files any answer
admitting the material allegations of a petition filed against it in any
proceeding under any such laws identified in subsection 7.a.ii(4), or (6) makes
a general assignment for the benefit of its creditors;

            iii.     There shall be filed against the Payor an involuntary
petition seeking reorganization of the Payor or the appointment of a receiver,
trustee, custodian or liquidator of the Payor or a substantial part of its
assets, or an involuntary petition under any bankruptcy, reorganization or
insolvency law or any jurisdiction, whether now or hereafter in effect (any of
the foregoing petitions being hereinafter referred to as an “Involuntary
Petition”) and such Involuntary Petition shall not have been dismissed within
ninety (90) days after it was filed.

            iv.     There is a Change of Control of the Payor. For purposes of
this Note, the term “Change of Control” means any of the following events,
unless the transaction is a non-taxable mere change in corporate form of Payor:
(1) all or substantially all of the Payor’s assets are sold or otherwise
transferred; (2) a majority of voting control or, whether or not a single person
holds such voting control, of the Payor is transferred or otherwise sold to any
person; or (3) the Payor is merged (whether by pooling or any other accounting
form) with another entity or entities or otherwise alters its form or capital
structure and the persons holding a majority of voting control of the Payor
before the transaction no longer hold such voting control of the surviving
entity, regardless of whether the form of control by the third party is by
contract, stock interest, or the existence of rights convertible into stock or
other securities that would effectively control the Payor if exercised; or

        b.    Default Interest. Upon an Event of Default, and unless and until
cured, the rate of interest accruing on the unpaid principal balance shall be
LIBOR plus 5%, independent of whether the Payee of this Note elects to
accelerate the unpaid principal balance as a result of such default.

        c.    Remedies on Event of Default. Upon an Event of Default and at any
time thereafter during the continuance of such Event of Default, at the election
of the Payee, the Obligations shall immediately become due and payable, without
notice, presentment, demand, or protest, all of which are hereby expressly
waived. In case any one or more Events of Default shall occur and be continuing
and acceleration of this Note shall have occurred, the Payee may, inter alia,
proceed to protect and enforce its rights by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained in this Note, or for an injunction against a violation of
any of the terms hereof or thereof or in and of the exercise of any power
granted hereby or thereby or by law. No right conferred upon the Payee hereby
shall be exclusive of any other right referred to herein or hereafter available
at law, in equity, by statute or otherwise.

2

--------------------------------------------------------------------------------

8.     Transfer, Exchange or Replacement of Note.

        a.    Transfer. Except as provided in Section 10.h, this Note may not be
transferred without the express written consent of the Payor. If this Note is to
be transferred, the Payee shall surrender this Note to the Payor, whereupon the
Payor will issue and deliver upon the order of the Payee a new Note, registered
as the Payee may request, representing the outstanding principal being
transferred by the Payee and, if less then the entire outstanding principal is
being transferred, a new Note to the Payee representing the outstanding
principal not being transferred. The Payee and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions for
prepayment as provided in Section 4, the outstanding principal represented by
this Note may be less than the principal stated on the face of this Note.

        b.    Exchange. The Payee may, at its option, in person or by duly
authorized attorney, surrender this Note for exchange, at the principal business
office of the Payor, and receive in exchange therefor, a new Note in the same
principal amount as the unpaid principal amount of this Note, each such new Note
to be dated as of the date of this Note and to be in such principal amount as
remains unpaid.

        c.    Replacement. Upon receipt by the Payor of evidence satisfactory to
it of the loss, theft, destruction, or mutilation of this Note and (in the case
of loss, theft or destruction) of an indemnity reasonably satisfactory to it,
and upon surrender and cancellation of this Note, if mutilated, the Payor will
deliver a new Note of like tenor in lieu of this Note. Any Note delivered in
accordance with the provisions of this Section 8 shall be dated as of the date
of this Note.

        d.    No transfer by Payor. This Note may be transferred by the Payor in
the event of a Change of Control of the Payor in the event that the security for
payment hereof is maintained.

9.     Notices. All notices, demands and requests of any kind to be delivered to
any party in connection with this Note shall be in writing and shall be deemed
to have been duly given if personally delivered, sent by facsimile or if sent by
nationally-recognized overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

        if to the Payor:

  PrimaCare Corporation
2501 N. Green Valley Parkway, Suite 110
Henderson, NV 89014
Attention: Ashvin Mascarenhas, President
Facsimile:


3

--------------------------------------------------------------------------------

  (with a copy to)


  Foley &Lardner LLP
100 N. Tampa St., Suite 2700
Tampa, FL 33602
Attention: Martin Traber, Esq.
Facsimile: (813) 221-4210


        if to the Payee:

  Bluewater Partners S.A.
222 Old Prospect Road
Grand Cayman, Cayman Islands KY1-1206
Attention: Myron Gushlak, Managing Director
Facsimile: (345) 947-5054


or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance with the
provisions of this Section. Any such notice or communication shall be deemed to
have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile, when receipt is confirmed, (iii) in the
case of nationally-recognized overnight courier, on the next business day after
the date when sent and (iv) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.

10.     Miscellaneous

        a.    Extension of Maturity. Should the Obigations become due and
payable on other than a Business Day, the Maturity Date shall be extended to the
next succeeding Business Day. For the purposes of this Note, a Business Day
shall be any day that is not a Saturday, Sunday or legal holiday in the State of
Florida.

        b.    Attorneys’ and Collection Fees. Should the Payee retain counsel to
enforce Payor’s obligations hereunder, whether or not suit is instituted, the
Payor agrees to pay, in addition to the Obligations, all reasonable costs of
collection, including reasonable attorneys’ and professionals’ fees and
expenses, incurred by the Payee in collecting or enforcing this Note.

        c.    Amendments and Waivers. This Note may be amended, and any
provision hereof may be waived, only with the express written consent of the
Payor and the Payee.

        d.    Choice of Law and Consent to Venue and Jurisdiction. This Note
shall be governed, construed and enforced in accordance with the laws of the
State of Florida. The Payee consents to the sole and exclusive jurisdiction and
venue of the courts of the State of Florida, exclusive of its choice of law
provisions, and to the jurisdiction and venue in a court of competent
jurisdiction in and for Hillsborough County, Florida.

        e.    Waiver of Jury Trial: PAYOR AND PAYEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR PAYOR AND HOLDER ENTERING INTO THIS AGREEMENT.

4

--------------------------------------------------------------------------------

        f.    Invalidity of Any Part. If any provisions or part of any provision
of this Note shall for any reason be held invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions or the remaining part of any effective provisions of this
Note, and this Note shall be construed as if such invalid, illegal or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality or unenforceability.

        g.    Time. Time is of the essence hereunder.

        h.    Binding nature. This Note is binding on the parties and their
successors and assigns. Without limiting the foregoing, Payor acknowledges and
agrees that Payee’s estate, personal representatives, executors and
beneficiaries shall, upon Payee’s death, succeed to all of his rights and
entitlements hereunder and to enforce the other terms and conditions herein. For
the avoidance of doubt, any place in this agreement where the word “Payee”
appears it shall include any person who shall be a holder of this Note.

[Remainder of page intentionally left blank]






5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Payor has caused this Note to be duly executed
by its duly authorized officer as of the date first written above, and the
parties agree to be bound by the terms and conditions contained herein.

PRIMACARE CORPORATION

  By:  /s/ Ashvin Mascarenhas         Name: Ashvin Mascarenhas         Title:
President

        FOR VALUE RECEIVED and in consideration for and as an inducement to
Payee to extend to the Payor the debt for which this Note is issued, Ashvin
Mascarenhasl (the “Guarantor”), hereby guarantees to Payee the full, complete,
and timely payment of all amounts owing from time to time by Payor to Payee
under this Note. This Guaranty is absolute and unconditional. Guarantor waives
all rights to notice in connection with this Guaranty, including, but not
limited to, notice of acceptance of this Guaranty by Payee. Guarantor agrees
that, with or without notice to Guarantor, the Payee may at any time, either
with or without consideration, agree to any amendment, modification or
assignment of the terms of this Note. This Guaranty shall bind and inure to the
benefit of the respective heirs, personal representatives, successors and
assigns of Guarantor.


GUARANTOR:

/s/ Ashvin Mascarenhas
Ashvin Mascarenhas

--------------------------------------------------------------------------------


PRIMACARE CORPORATION
PROMISSORY NOTE

U.S. $250,000 Henderson, Nevada, November 30, 2007 

1.     GENERAL. FOR VALUE RECEIVED, PRIMACARE CORPORATION, a Florida corporation
(“Payor”), does hereby covenant and promise to pay to the order of BLUEWATER
PARTNERS S.A., a Panama corporation, or its assigns or successors (“Payee”), in
legal tender of the United States, the sum of Two Hundred Fifty Thousand Dollars
($250,000.00), or so much thereof as maybe outstanding, plus interest as
calculated below, which shall be due and payable upon the following terms and
conditions contained in this promissory note (this “Note”). This Note is issued
in connection with that certain LLC Membership Interest Purchase Agreement,
dated as of September 6, 2007, among Medical Resources, LLC, Walter Janke and
Lalita Janke, and Payor (the “Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings as set forth in the Purchase
Agreement.

2.     Term. This Note shall mature on the fifth Business Day following the
Closing Date (the “Maturity Date”).

3.     Payment Terms. The entire outstanding unpaid principal balance, plus all
accrued interest thereon (collectively, the “Obligations”), shall be due and
payable on the Maturity Date. The Obligations shall be payable by wire transfer
of immediately available funds to the account of Payee or by certified or
official bank check payable to Payee delivered to Payee at the address of Payee
as set on the records of Payee or such other business address as shall be
designated in writing by Payee.

4.     Prepayment. The Payor may prepay the outstanding principal amount of this
Note and any accrued interest, in whole or in part at any time without penalty.

5.     Interest. Interest shall accrue on the outstanding principal balance the
London Interbank Offered Rate for six months U.S. dollar deposits as published
in the “Money Rates” column of the local edition of The Wall Street Journal
(“LIBOR”) plus three percentage points (3%) per annum compounded annually,
calculated on the basis of a 365-day year based upon the actual number of days
lapsed. Notwithstanding the foregoing, upon an Event of Default (as defined
below), this Note shall bear interest on and after the date of such Event of
Default pursuant to Section 7.b below.

6.     Application of Payments. All payments made hereunder shall be applied
first to accrued interest, and then to principal or in such other order or
proportion as the Payee of this Note may elect.

7.     Default:

        a.     Each of the following events shall constitute an “Event of
Default”:

            i.     The Payor’s failure to pay to the Payee any of the
Obligations when and as due under this Note, if such failure continues for a
period of at least five (5) Business Days;

--------------------------------------------------------------------------------

            ii.     The Payor: (1) applies for or consents to the appointment of
a receiver, trustee, custodian or liquidator of it or any of its property, (2)
files a voluntary petition in bankruptcy; (3) files an answer seeking
reorganization or an arrangement with creditors; (4) otherwise seeks to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution, liquidation or other similar laws or statutes; (5) files any answer
admitting the material allegations of a petition filed against it in any
proceeding under any such laws identified in subsection 7.a.ii(4), or (6) makes
a general assignment for the benefit of its creditors;

            iii.     There shall be filed against the Payor an involuntary
petition seeking reorganization of the Payor or the appointment of a receiver,
trustee, custodian or liquidator of the Payor or a substantial part of its
assets, or an involuntary petition under any bankruptcy, reorganization or
insolvency law or any jurisdiction, whether now or hereafter in effect (any of
the foregoing petitions being hereinafter referred to as an “Involuntary
Petition”) and such Involuntary Petition shall not have been dismissed within
ninety (90) days after it was filed.

            iv.     There is a Change of Control of the Payor. For purposes of
this Note, the term “Change of Control” means any of the following events,
unless the transaction is a non-taxable mere change in corporate form of Payor:
(1) all or substantially all of the Payor’s assets are sold or otherwise
transferred; (2) a majority of voting control or, whether or not a single person
holds such voting control, of the Payor is transferred or otherwise sold to any
person; or (3) the Payor is merged (whether by pooling or any other accounting
form) with another entity or entities or otherwise alters its form or capital
structure and the persons holding a majority of voting control of the Payor
before the transaction no longer hold such voting control of the surviving
entity, regardless of whether the form of control by the third party is by
contract, stock interest, or the existence of rights convertible into stock or
other securities that would effectively control the Payor if exercised; or

        b.    Default Interest. Upon an Event of Default, and unless and until
cured, the rate of interest accruing on the unpaid principal balance shall be
LIBOR plus 5%, independent of whether the Payee of this Note elects to
accelerate the unpaid principal balance as a result of such default.

        c.    Remedies on Event of Default. Upon an Event of Default and at any
time thereafter during the continuance of such Event of Default, at the election
of the Payee, the Obligations shall immediately become due and payable, without
notice, presentment, demand, or protest, all of which are hereby expressly
waived. In case any one or more Events of Default shall occur and be continuing
and acceleration of this Note shall have occurred, the Payee may, inter alia,
proceed to protect and enforce its rights by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained in this Note, or for an injunction against a violation of
any of the terms hereof or thereof or in and of the exercise of any power
granted hereby or thereby or by law. No right conferred upon the Payee hereby
shall be exclusive of any other right referred to herein or hereafter available
at law, in equity, by statute or otherwise.

2

--------------------------------------------------------------------------------

8.     Transfer, Exchange or Replacement of Note.

        a.    Transfer. Except as provided in Section 10.h, this Note may not be
transferred without the express written consent of the Payor. If this Note is to
be transferred, the Payee shall surrender this Note to the Payor, whereupon the
Payor will issue and deliver upon the order of the Payee a new Note, registered
as the Payee may request, representing the outstanding principal being
transferred by the Payee and, if less then the entire outstanding principal is
being transferred, a new Note to the Payee representing the outstanding
principal not being transferred. The Payee and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions for
prepayment as provided in Section 4, the outstanding principal represented by
this Note may be less than the principal stated on the face of this Note.

        b.    Exchange. The Payee may, at its option, in person or by duly
authorized attorney, surrender this Note for exchange, at the principal business
office of the Payor, and receive in exchange therefor, a new Note in the same
principal amount as the unpaid principal amount of this Note, each such new Note
to be dated as of the date of this Note and to be in such principal amount as
remains unpaid.

        c.    Replacement. Upon receipt by the Payor of evidence satisfactory to
it of the loss, theft, destruction, or mutilation of this Note and (in the case
of loss, theft or destruction) of an indemnity reasonably satisfactory to it,
and upon surrender and cancellation of this Note, if mutilated, the Payor will
deliver a new Note of like tenor in lieu of this Note. Any Note delivered in
accordance with the provisions of this Section 8 shall be dated as of the date
of this Note.

        d.    No transfer by Payor. This Note may be transferred by the Payor in
the event of a Change of Control of the Payor in the event that the security for
payment hereof is maintained.

9.     Notices. All notices, demands and requests of any kind to be delivered to
any party in connection with this Note shall be in writing and shall be deemed
to have been duly given if personally delivered, sent by facsimile or if sent by
nationally-recognized overnight courier or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

        if to the Payor:

  PrimaCare Corporation
2501 N. Green Valley Parkway, Suite 110
Henderson, NV 89014
Attention: Ashvin Mascarenhas, President
Facsimile:


3

--------------------------------------------------------------------------------

  (with a copy to)


  Foley &Lardner LLP
100 N. Tampa St., Suite 2700
Tampa, FL 33602
Attention: Martin Traber, Esq.
Facsimile: (813) 221-4210


        if to the Payee:

  Bluewater Partners S.A.
222 Old Prospect Road
Grand Cayman, Cayman Islands KY1-1206
Attention: Myron Gushlak, Managing Director
Facsimile: (345) 947-5054


or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance with the
provisions of this Section. Any such notice or communication shall be deemed to
have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile, when receipt is confirmed, (iii) in the
case of nationally-recognized overnight courier, on the next business day after
the date when sent and (iv) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.

10.     Miscellaneous

        a.    Extension of Maturity. Should the Obigations become due and
payable on other than a Business Day, the Maturity Date shall be extended to the
next succeeding Business Day. For the purposes of this Note, a Business Day
shall be any day that is not a Saturday, Sunday or legal holiday in the State of
Florida.

        b.    Attorneys’ and Collection Fees. Should the Payee retain counsel to
enforce Payor’s obligations hereunder, whether or not suit is instituted, the
Payor agrees to pay, in addition to the Obligations, all reasonable costs of
collection, including reasonable attorneys’ and professionals’ fees and
expenses, incurred by the Payee in collecting or enforcing this Note.

        c.    Amendments and Waivers. This Note may be amended, and any
provision hereof may be waived, only with the express written consent of the
Payor and the Payee.

        d.    Choice of Law and Consent to Venue and Jurisdiction. This Note
shall be governed, construed and enforced in accordance with the laws of the
State of Florida. The Payee consents to the sole and exclusive jurisdiction and
venue of the courts of the State of Florida, exclusive of its choice of law
provisions, and to the jurisdiction and venue in a court of competent
jurisdiction in and for Hillsborough County, Florida.

        e.    Waiver of Jury Trial: PAYOR AND PAYEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR PAYOR AND HOLDER ENTERING INTO THIS AGREEMENT.

4

--------------------------------------------------------------------------------

        f.    Invalidity of Any Part. If any provisions or part of any provision
of this Note shall for any reason be held invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions or the remaining part of any effective provisions of this
Note, and this Note shall be construed as if such invalid, illegal or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality or unenforceability.

        g.    Time. Time is of the essence hereunder.

        h.    Binding nature. This Note is binding on the parties and their
successors and assigns. Without limiting the foregoing, Payor acknowledges and
agrees that Payee’s estate, personal representatives, executors and
beneficiaries shall, upon Payee’s death, succeed to all of his rights and
entitlements hereunder and to enforce the other terms and conditions herein. For
the avoidance of doubt, any place in this agreement where the word “Payee”
appears it shall include any person who shall be a holder of this Note.

[Remainder of page intentionally left blank]






5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Payor has caused this Note to be duly executed
by its duly authorized officer as of the date first written above, and the
parties agree to be bound by the terms and conditions contained herein.

PRIMACARE CORPORATION

  By:  /s/ Ashvin Mascarenhas         Name: Ashvin Mascarenhas         Title:
President

        FOR VALUE RECEIVED and in consideration for and as an inducement to
Payee to extend to the Payor the debt for which this Note is issued, Ashvin
Mascarenhasl (the “Guarantor”), hereby guarantees to Payee the full, complete,
and timely payment of all amounts owing from time to time by Payor to Payee
under this Note. This Guaranty is absolute and unconditional. Guarantor waives
all rights to notice in connection with this Guaranty, including, but not
limited to, notice of acceptance of this Guaranty by Payee. Guarantor agrees
that, with or without notice to Guarantor, the Payee may at any time, either
with or without consideration, agree to any amendment, modification or
assignment of the terms of this Note. This Guaranty shall bind and inure to the
benefit of the respective heirs, personal representatives, successors and
assigns of Guarantor.


GUARANTOR:

/s/ Ashvin Mascarenhas
Ashvin Mascarenhas